Citation Nr: 0433869	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-24 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for status post medial collateral ligament arthroscopy with 
osteoarthropathy of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for status 
post medial collateral ligament arthroscopy with mild 
osteoarthropathy, with a 10 percent initial rating, and 
denied service connection for disabilities of the right 
shoulder and right knee.  The veteran responded by filing a 
January 2003 Notice of Disagreement regarding these 
determinations, and was sent an August 2003 Statement of the 
Case.  He then filed an August 2003 VA Form 9, perfecting his 
appeal of these issues.  In August 2004, he testified before 
the undersigned Veterans Law Judge, seated at the RO.  

The issues of entitlement to service connection for a right 
knee disability, and entitlement to an increased initial 
rating for the veteran's left knee disability are addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran did not incur a disease or injury of his 
right shoulder during active military service.  


CONCLUSION OF LAW

The criteria for the award of service connection for a right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and June and September 2002 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in San Antonio, TX, 
these records were obtained.  No private medical records have 
been obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi , 
18 Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in December 2002, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA).  

The veteran seeks service connection for a disability of the 
right shoulder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records reveal no diseases or 
injuries of the right shoulder at the time he was examined 
for service entrance in May 1996.  In August 1999, he sought 
treatment for an injury to his right arm received while 
playing football several days ago.  He stated that he was hit 
in the right elbow while tackling someone.  He reported pain 
and swelling of his right arm, with bruising around the 
elbow.  He also noted some tingling of his fingers.  On 
physical examination, he had bruising and edema of the right 
elbow, forearm, and hand.  Range of motion of his right elbow 
was also reduced, and his right hand had some loss of 
strength.  The impression was of a soft tissue injury to the 
right elbow, rule out right elbow fracture.  No diagnosis of 
a right shoulder injury was made at that time.  When the 
veteran was examined for service separation in January 2001, 
his upper extremities were characterized as normal, with no 
report by the veteran of any right shoulder disability.  On 
his concurrent report of medical history, he denied any 
history of a "painful or 'trick' shoulder or elbow."  

The veteran underwent VA orthopedic examination in November 
2002.  He stated that he injured his right shoulder while 
playing sports, on the same occasion he injured his right 
elbow, for which he had already been awarded service 
connection.  Subsequent to his initial injury, he has 
experienced "constant pain" and weakness of the right 
shoulder joint.  On physical examination, he had no loss of 
sensation, reflexes, or motor strength of either upper 
extremity.  His right shoulder appeared grossly normal.  
Range of motion testing revealed flexion and abduction to 
170º (to 180º being considered normal), and external and 
internal rotation to 80º (to 90º being considered normal).  
The veteran's range of motion of the right shoulder was 
limited by mild pain.  X-rays of the right shoulder were 
negative for abnormality.  The final impression was of a 
negative right shoulder, and a right shoulder sprain was 
diagnosed.  

At his August 2004 personal hearing, the veteran stated he 
had originally injured his right shoulder in July 1999 while 
playing football.  Since his initial injury, he has 
experienced sharp pain and weakness of the shoulder.  He has 
not sought any private or VA medical treatment for this 
disability, but has taken some medication for pain.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
claim for service connection for a right shoulder disability, 
as such a disability is not shown as having been incurred 
during active military service.  While the veteran did report 
and seek treatment for a right arm injury in August 1999, no 
findings regarding the right shoulder were made at that time.  
Additionally, the veteran did not report any symptoms 
proximately beyond the right elbow at that time.  He also did 
not seek treatment for a right shoulder disability from the 
time of his August 1999 football injury until the end of his 
service period.  Finally, his right shoulder was negative for 
any disability or abnormality on his January 2001 service 
separation medical examination, and he denied a painful or 
"trick" shoulder on his concurrent report of medical 
history.  Based on the record, the Board finds the evidence 
is against an in-service disease or injury to the veteran's 
right shoulder.  As was noted above, the veteran did sustain 
a right elbow injury during service, and has already been 
awarded service connection for this disability.  

The Board notes that the veteran stated at his August 2004 
hearing that he injured his right shoulder at the same time 
his right elbow disability was incurred.  However, even 
accepting his lay testimony regarding pain of the right 
shoulder joint, the veteran, as a layperson, is not competent 
to offer opinion statements regarding medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Even assuming the veteran did sustain an injury to his right 
shoulder in July 1999, the evidence compels the conclusion 
that such an injury was acute and transitory, as the 
remainder of his service medical records, including his 
January 2001 service separation medical examination, are 
negative for any disabilities of the right shoulder.  He was 
not diagnosed by a medical examiner with a right shoulder 
disability until November 2002, nearly two years after his 
January 2001 service separation.  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a right shoulder 
disability, as such a disability is not shown as having been 
incurred during military service.  Therefore, service 
connection for a right shoulder disability must be denied.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  


REMAND

The veteran seeks service connection for a right knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  His service 
medical records reveal treatment during military service in 
December 1998 for right knee pain.  He reported a six-week 
history of right knee pain following running, climbing 
stairs, and/or stretching.  A lateral collateral strain was 
diagnosed at that time.  He has also reported pain and 
instability of the right knee since service separation.  
While the veteran was afforded orthopedic examination by VA 
in November 2002, no findings regarding his right knee were 
made at that time.  Because the veteran has an in-service 
injury to the right knee verified within the medical record, 
as well as his own testimony regarding pain and weakness 
since that time, a VA medical examination is needed to 
determine if the veteran has an ongoing disability of the 
right knee, and whether such a disability was incurred during 
military service.  The VA has an obligation to obtain such an 
examination when it becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002).  

The veteran also seeks an initial rating in excess of 10 
percent for his service-connected left knee disability, 
diagnosed as status post medial collateral ligament 
arthroscopy with mild osteoarthropathy.  According to the 
records in the claims folder, the veteran's left knee was 
last examined by VA in November 2002; however, at his August 
2004 personal hearing, the veteran stated that his left knee 
disability has increased in severity, and a new examination 
is warranted.  Because it has been two years since the 
veteran's last examination, and the Board finds his testimony 
regarding the increased severity of his disability to be 
credible, a new examination is required.  The VA has an 
obligation to provide such an examination when it becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (d) 
(West 2002).  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:  

1.	The RO should schedule the veteran 
for a VA orthopedic examination to 
assess the severity of his service-
connected left knee disability, and to 
evaluate his claimed right knee 
disability.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review, 
and such review should be noted in the 
examination report.  The examiner's 
attention is directed the veteran's 
service medical records, especially his 
December 1998 treatment for a ligament 
strain of the right knee.  All necessary 
clinical testing should be performed, to 
include range of motion studies (in 
degrees), and the examiner should review 
the results of any testing prior to 
completion of the examination report.  
Regarding the veteran's service-
connected left knee, the examiner should 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination of the left knee joint.  
If feasible, these determinations should 
be expressed in terms of the degree of 
additional limitation of motion of the 
left knee due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  Finally, 
the examiner should note whether the 
veteran has any lateral instability or 
recurrent subluxation of the left knee 
joint, and if so, whether his resulting 
impairment is severe, moderate, or 
slight.  
Regarding the veteran's right knee, 
the examiner should, after reviewing the 
record and examining the veteran, state 
whether the veteran has a current 
disability or disabilities of the right 
knee.  For any right knee disability 
identified on examination, the examiner 
should state whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) due to or the 
result of the veteran's lateral 
collateral strain in service.  The 
medical basis for all opinions expressed 
should also be noted for the record.  

2.	Thereafter, the RO must review any 
additional evidence added to the record 
subsequent to the most recent 
Supplemental Statement of the Case, and 
reconsider the veteran's claims for 
service connection for a right knee 
disability and for an increased initial 
rating for his service-connected left 
knee disability.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



